DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

Applicant’s Submission of a Response
Applicant’s submission of a response was received on 10/15/2021. Presently, claims 1-5, 7-10, and 12-22 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 15, it states, “a connection to a server, wherein the connection to the server: confirms that payment has been received; and the game license is current,” (emphasis added). It is unclear how a connection such as a cable, a phone line, etc. would be able to confirm anything as connections are just a means to transfer information not confirm them in anyway.
All dependent claims of claim 15 are rejected as being dependent upon a previously rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2009/0143141 to Wells (which incorporates by reference US Patent No. 6077163 to Walker) in view of US Patent Application Publication No. 2010/0004057 to Acres.
	With regard to claim 1, Wells discloses an interactive gaming system, the interactive gaming system comprising: a tabletop (fig. 5a); a display screen integrated within the tabletop (fig. 5a; 0120); a user interface shown on the display screen, wherein the user interface allows a user to: select a game (0550-0553); select one or more game options (0550); show the selected options to the user (Wells at 0018; 0996 and Walker at figs. 8A, 8B); have the user either confirm options or edit options (Wells at 0018; 0996 and Walker at figs. 8A, 8B) and pay for the game (0543-0544; 1227); and select a payment method (0551; 0554; 0818).
	Wells does not explicitly discuss changing whether one player play for everyone’s game or if players each pay for the game separately. However, Acres teaches select who pays for the game, wherein the user can select one of: each player pays equally; or a single players pays the total (Figs. 8A-8C; 0095-0104).
	With regard to claim 2, Wells discloses that the display screen includes a touchscreen (0120).
	With regard to claim 4, Wells discloses that the tabletop is oriented horizontally (fig. 5a).
	With regard to claim 5, Wells discloses that the one or more game options includes the length of the game (0550 wherein it discusses “duration of play”).
	With regard to claim 7, Wells discloses that the one or more game options includes the selection of optional rules (0550 wherein it discusses minimum and maximum wager amounts, insurance options, etc.).
	With regard to claim 8, Wells discloses that a failure to connect to a server for a specified amount of time will prevent the interactive gaming system from operating (1387, wherein it is discussed that the system has to connect to a server in order to renew licenses, one of ordinary skill in the art would understand that if a license is not renewed that the game would no longer function). If it is found that renewing a license does not necessarily mean the game will stop operating, then Wells further teaches that a game can stop operating after a set time (0553). Thus, in order to maximize the profitability of a license, it would have been obvious to one of ordinary skill in the art at the time of the invention to stop the game (0553) after a set time when the license has expired (1387) to thus ensure that a license renewal is made and the game maker is profitable.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the teachings of Acres with the disclosure of Wells such that users could share in a gaming experience and have options of completely shared accounts as a single account or separate accounts depending on their preferences

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (incorporating Walker by reference) in view of Acres as applied to claim 1 above and further in view of US Patent Application Publication No. 2007/0157856 to Skoog.
	With regard to claim 3, Wells does not appear to explicitly disclose tilting of the table. However, Skoog teaches such (fig. 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Skoog with the disclosure of Wells, such that if a single user is using the tabletop they can orient it in a way that is more comfortable to use, especially if the player wants to use the tabletop while in a seated position.
Claims 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Acres, Skoog, US Patent Application Publication No. 2016/0196722 to Davis, and US Patent Application Publication No. 2019/0308102 to Orak.
	With regard to claim 9, Wells discloses an interactive gaming system, the interactive gaming system comprising: a tabletop, wherein the tabletop is oriented horizontally (fig. 5a); a stand, wherein the stand supports the tabletop (fig. 5a); a display screen integrated within the table top (fig. 5a, 0120); wherein the display screen includes: a touchscreen (0120); and a user interface shown on the display screen, wherein the user interface allows a user to: access a user account (0394; 0401; 0543), wherein accessing the user account includes at least: select a game (0550-0553); selecting game options, wherein the game options include at least: cooperative play or competitive play (0550; 1436-1439); game length (0550); and select a payment method (0543-0544; 0551; 0554; 0818; 1227). Wells is not explicitly clear about choosing a number of players. However, one of ordinary skill in the art would understand that if you have a selection of options (0550); stations for 1-4 players (fig. 5a); and the ability to participate in competitive or communal play (1436-1439) that the options (0550) would also include selecting how many people would be playing the game and whether the game would be cooperative or competitive play, as well as adding additional players to the game. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the communal/competitive play (1436-1439) with the selection of options, so that a user could select how many people they wanted to play with when choosing game options.
	Wells does not appear to explicitly disclose tilting and rotating. However, Skoog teaches a table top capable of tilting (figs. 3, 4A) and capable of rotating (Figs. 12A, 12B). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Skoog with the disclosure of Wells such that a user had the ability to orient the screen in a manner that is comfortable for viewing.
	Wells does not appear to explicitly disclose accessing the user’s friend information. However such is taught by Davis (0712). It would have been obvious to one of ordinary skill in the art at the time of the application was filed to combine the teachings of Davis with the disclosure of Wells so that a user could quickly find their friend and be able to place a side wager on them (See Davis at 0712).
	Wells does not appear to explicitly disclose adding additional game time. However, Orak teaches add additional game time prior to the expiration of the game time (0055). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Orak with the disclosure of Wells in order to allow a user that wants additional gaming time after their time has expired to be able to purchase an extension of time, thus allowing the machine to increase in profit.
	Wells does not explicitly discuss changing whether one player play for everyone’s game or if players each pay for the game separately. However, Acres teaches select who pays for the game, wherein the user can select one of: each player pays equally; or a single players pays the total (Figs. 8A-8C; 0095-0104). It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the teachings of Acres with the disclosure of Wells such that users could share in a gaming experience and have options of completely shared accounts as a single account or separate accounts depending on their preferences.
	With regard to claims 10, Wells discloses that the display screen is divided into two or more regions, each of the two or more regions configured to display to a different user (figs. 5a, 5b).
	With regard to claims 12 and 13, Wells discloses a game played over a network that is the internet (1450).
	With regard to claim 14, Wells discloses that the game is stored locally (1389, 1399).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Acres, Skoog, Davis, and Orak as applied to claim 9 above, and further in view of US Patent Application Publication No. 2009/0124363 to Baerlocher.
	With regard to claim 20, Wells does not appear to explicitly disclose connecting a different gaming system. However, Baerlocher teaches that adding additional players to the game includes adding players at a different interactive gaming system (fig. 2b; 0125). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Baerlocher with the disclosure of Wells such that users could play with friends even if the user was located at a different gaming system or area.
Claims 15-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (which incorporates by reference Walker) in view of Skoog, Davis, Orak, and Acres.
	With regard to the following rejection all references are to Wells, unless otherwise noted. With regard to claim 15, Wells discloses an interactive gaming system, the interactive gaming system comprising: a tabletop, wherein the tabletop is oriented horizontally (fig. 5a); a stand, wherein the stand supports the tabletop (fig. 5a); a display screen integrated within the table top (fig. 5a, 0120); wherein the display screen includes: a touchscreen (0120); and a user interface shown on the display screen, wherein the user interface allows a user to: access a user account (0394; 0401; 0543), wherein accessing the user account includes at least: proceed through the following steps: select a game (0550-0553); select game options, wherein the game options include at least: cooperative play or competitive play (0550; 1436-1439); game length (0550); select cost options, wherein the cost options include: cost per player for a time block (0551-0554; 0691) and cost per player for a full game (0545 wherein flat rate pay can be for “hands/rounds/games played” which would cover full games); show the selected options to the user (Walker, figs 8A and 8B) have the user either confirm options or edits options (Walker figs. 8A and 8B) select a payment options, wherein the payment options include: credit card; cash; and payment through the user’s account (0551; 0554); a payment module, wherein the payment module is configured to allow a user to pay using credit card or cash if selected as the payment option (0231; 0805); a connection to a server, wherein the connection to the server: confirms that payment has been received (0550; 1386); and the game license is current (1387) and a game shown on the display screen (figs. 5A, 5B; 23C; 23D) . Wells is not explicitly clear about choosing a number of players. However, one of ordinary skill in the art would understand that if you have a selection of options (0550); stations for 1-4 players (fig. 5a); and the ability to participate in competitive or communal play (1436-1439) that the options (0550) would also include selecting how many people would be playing the game and whether the game would be cooperative or competitive play, as well as adding additional players to the game. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the communal/competitive play (1436-1439) with the selection of options, so that a user could select how many people they wanted to play with when choosing game options.
	With regard to claim 16, Wells discloses accessing the user account includes accessing the user’s stored payment information (0543-0544; 1227).
	With regard to claim 18, Wells discloses that accessing the user account includes accessing the user’s game history (0110).
	With regard to claim 19, Wells discloses that the payment module includes a credit card reader (0805).
	Wells does not appear to explicitly disclose tilting and rotating. However, Skoog teaches a table top capable of tilting (figs. 3, 4A) and capable of rotating (Figs. 12A, 12B). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Skoog with the disclosure of Wells such that a user had the ability to orient the screen in a manner that is comfortable for viewing.
	Wells does not appear to explicitly disclose accessing the user’s friend information. However such is taught by Davis (0712). It would have been obvious to one of ordinary skill in the art at the time of the application was filed to combine the teachings of Davis with the disclosure of Wells so that a user could quickly find their friend and be able to place a side wager on them (See Davis at 0712).
	Wells does not appear to explicitly disclose adding additional game time. However, Orak teaches add additional game time prior to the expiration of the game time (0055). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Orak with the disclosure of Wells in order to allow a user that wants additional gaming time after their time has expired to be able to purchase an extension of time, thus allowing the machine to increase in profit.
	Wells does not explicitly discuss changing whether one player play for everyone’s game or if players each pay for the game separately. However, Acres teaches select who pays for the game, wherein the user can select one of: each player pays equally; or a single players pays the total (Figs. 8A-8C; 0095-0104). It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the teachings of Acres with the disclosure of Wells such that users could share in a gaming experience and have options of completely shared accounts as a single account or separate accounts depending on their preferences.
	With regard to claim 16, Wells discloses accessing the user account includes accessing the user’s stored payment information (0543-0544; 1227).
	With regard to claim 17, Wells discloses sending data to a game owner (0318-0319; wherein it is here noted that whether the game data is sent to a game owner or to someone else makes no difference in patentable distinction as, as long as the data is capable of being sent then the system remains patentably the same. Additionally even if it were found that somehow this does change the system, since it has the ability to send the data it would be obvious to send to anyone that the operator wanted to including a game owner).
	With regard to claim 18, Wells discloses that accessing the user account includes accessing the user’s game history (0110).
	With regard to claim 19, Wells discloses that the payment module includes a credit card reader (0805).
	With regard to claim 21, Wells discloses that the data includes gaming trends (0318-0319).
	With regard to claim 22, Wells discloses that the data includes purchase trends (0318-0319).

Response to Arguments
The previous rejections based upon 35 USC 112 have been withdrawn based upon Applicant’s amendments. However, new rejections have been applied above.
Applicant has provided no substantive arguments with relation to the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715